DETAILED ACTION

Examiner’s Amendment
1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner's amendment was given in a telephone interview with Donn K. Harms (Reg. No. 38,911) on October 18, 2021.
	
3.	The application’s claims 19 and 20 have been amended as follows:
	Claim 19, line 4, “a first lens portion being having a first surface…” is amended as --[said first lens portion [
	Claim 19, line 25, “engagement with with an eyeglass frame or goggle…” is amended as --engagement with [

	Claim 20 is amended as follow:	
20. (Currently amended) The corrective lens of claim 19 additionally comprising: 




Reason For Allowance

4.	Claims 19-37 are allowed.

5.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 19) a corrective lens comprises a first lens portion extending in a panoramic curve from a first end to a second end thereof; the first projecting portion in a permanent connection thereof to the first surface of the first lens potion; the second projecting portion in a permanent connection thereof to the first surface of the first lens potion.

6.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Q. Tra whose telephone number is 571-272-2343.  The examiner can normally be reached on 9:30-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/           Primary Examiner, Art Unit 2872